Citation Nr: 1702580	
Decision Date: 01/31/17    Archive Date: 02/09/17

DOCKET NO.  13-03 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a left ankle disability.

2.  Entitlement to increased initial ratings for a lumbar spine disability rated as 20 percent disabling prior to February 18, 2015, and as 40 percent disabling since February 18, 2015.    

3.  Entitlement to an initial compensable rating for a hernia scar.  

4.  Entitlement to service connection for a gastrointestinal disorder.  

5.  Entitlement to service connection for a sleep disorder to include sleep apnea.

6.  Entitlement to service connection for a right ankle disability.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.  


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney at Law


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION


The Veteran served on active duty for training (ACTDUTRA) from April 1980 to December 1980 and on active duty from August 2005 to November 2006 and from July 2009 to August 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011, July 2012, and December 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In a February 2015 rating decision, the Veteran was granted a rating of 40 percent for his lumbar spine disability effective February 18, 2015.  Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that a claim remains in controversy where less than the maximum benefit available is awarded.  A.B. v. Brown, 6 Vet. App. 35 (1993).  Because the maximum rating available was not granted, the issue remains in appellate status. 

The Board notes that additional evidence in the form of VA treatment reports, translated documents, and VA examination reports was received after the Agency of Original Jurisdiction (AOJ) last adjudicated the claims in various statements of the case.  However, the Board is remanding the claims on appeal for additional development and therefore the newly received evidence will be considered by the AOJ in the first instance.

In October 2016, the Board granted a motion to extend for an additional time adjudication of this case so that additional argument and evidence could be presented.  That period has passed.  In January 2017, the Board received another motion to extend the time for an additional 90 days.  Given the facts of this case, the Board finds that good cause has not been presented for the extension and denies the motion.

The issue of entitlement to aid and attendance being referred has been raised by the record in a VA Form 21-526b received in April 2016, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). `

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims on appeal can be reached.

The Veteran submitted a copy of a Statement of Medical Examination and Duty Status form dated in June 2011.  The form indicates that the Veteran twisted his right ankle while on active training in 2011. The form also notes that the Veteran was on active duty.  The service treatment reports associated with the claims file do not include any service treatment records dated in 2011.  As VA has notice that there may be outstanding service treatment records that are potentially relevant to the service connection claims on appeal, there is a duty to obtain these records.  An attempt to obtain any additional service treatment reports promulgated during this period of service should be made.

With regard to the claim for an increased rating for a left ankle disability, the Veteran has reported that his service-connected left ankle has increased in severity.  He was last afforded a VA examination for this disability in April 2012, more than four years ago.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate rating of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  In order to properly adjudicate the left ankle disability on appeal, another examination should be scheduled.

With regard to the claim for service connection for a right ankle disability, the Veteran was afforded a VA examination in April 2012 at which time the examiner diagnosed right ankle peroneus tendonitis and right ankle Achilles tendonitis and opined that it was less likely than not that likely than not that the right ankle disability was proximately due to or the result of the Veteran s service-connected left ankle disability.  The examiner's rationale was that the Veteran did not have any gait biomechanical issues due to his history of left ankle sprain which can cause a right ankle condition.  However, the examiner failed to provide any opinion with regard to whether a right ankle disability was aggravated by the service-connected left ankle disability.  Additionally, the Veteran indicated that he sustained a right ankle injury during a period of active training and that the right ankle disability was related to this injury.  A service treatment report dated in June 2011 reflects that the Veteran twisted his right ankle while on a period of active duty.  

With regard to the claim for an increased rating for the hernia scar, the Veteran has reported that his scar is painful, itches, and swells.  The Veteran was last afforded a VA examination for this issue in April 2012.   VA treatment reports dated in January 2013 reflect a report of pain around the Veteran's hernia scar.  In order to properly adjudicate this claim, the Veteran should be afforded a VA examination.  

As noted, additional evidence was added to the claims file since the last statements of the case have been issued.  With regard to the lumbar spine disability, the Veteran was afforded a VA examination August 2016.  However, the AOJ has not readjudicated this claim.  

Additionally, VA treatment reports and translated documents were not considered by the AOJ.  The AOJ should readjudicate all issues on appeal in light of the newly received evidence.   

VA outpatient treatment reports dated through January 2015 are associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain any additional records should be made.  38 C.F.R. § 3.159(c)(2) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.   Contact any relevant service department to request copies of any additional service treatment records promulgated during a period of active duty for training/ active service in June 2011.  Any negative responses should be associated with the claims file.  

2.  Obtain any VA treatment records dated since January 2015.  Any other records identified by the Veteran should also be requested.  Any negative responses should be associated with the claims file. 

3.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of the service-connected left ankle disability and to determine the etiology of the claimed right ankle disability.  The examiner should review the claims file and should note that review in the examination report.  

With regard to the service-connected left ankle disability, the examination should encompass a review of the Veteran's history and current complaints, as well as comprehensive clinical evaluations, to include appropriate x-ray studies, and any additional tests deemed necessary.  The VA examiner is requested to delineate all symptomatology associated with the left ankle disability.  The examiner must carefully evaluate the left ankle disability and opine as to whether any limitation of motion of the left ankle is moderate or marked.  

With regard to the claimed right ankle disability, the examiner is requested to provide an opinion as to the following:  

(a)  Whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed right ankle peroneus tendonitis and right ankle Achilles tendonitis had onset during or caused by a period of active duty for training or active service.  

(b)  Whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed right ankle peroneus tendonitis and right ankle Achilles tendonitis was caused by the service-connected left ankle disability.  

(c)  Whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed right ankle peroneus tendonitis and right ankle Achilles tendonitis was chronically worsened by the service-connected left ankle disability

Both examinations must comply with the provisions of 38 C.F.R. § 4.59, as explained by the U.S. Court of Appeals for Veterans Claims in Correia v. McDonald, 28 Vet. App. 158 (2016).  In order to comply with that regulation, the examiner must test and record the range of motion for BOTH ankles in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

A complete rationale should be included for any opinion provided.

4.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of the service-connected hernia scar.  The examiner should review the claims file and should note that review in the examination report.  The examiner should provide all examination findings, along with the complete rationale for each opinion expressed and conclusion reached

5.  Then, readjudicate the claims that are the subject of this remand.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






